Order entered September 10, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00334-CV

                                 TONY GREEN, Appellant

                                             V.

                       RELIABLE CHEVROLET II, LLC, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-13832

                                         ORDER
       Before the Court is appellee’s September 6, 2018 second motion for an extension of time

to file a brief. We GRANT the motion and extend the time to October 1, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE